Exhibit 10.1
(LOGO) [h69154h6915400.gif]
DATE
NAME
ADDRESS
ADDRESS

     Re:   Change-In-Control Agreement

Dear                     :
     Global Industries, Ltd. (the “Company”) considers it essential to the best
interest of the Company and its shareholders that its management and key
employees be encouraged to remain with the Company and to continue to devote
full attention to the Company’s business in the event of a change in control of
the Company, whether through a tender offer, a negotiated merger or sale of the
Company’s business or otherwise. In this connection, the Company recognizes that
the possibility of a change in control and the uncertainty and questions which
it may raise among management may result in the departure or distraction of
management personnel and key employees to the detriment of the Company and its
shareholders. Accordingly, the Company’s Board of Directors (the “Board”) has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including yourself, to their assigned duties without distraction in the face of
the potentially disturbing circumstances arising from the possibility of a
change in control of the Company under the circumstances described below.
     In order to induce you to remain in the employ of the Company, this letter
agreement (“Agreement”) sets forth the severance benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated subsequent to a Change in Control of the Company under the
circumstances described below.
     Nothing herein shall be construed to prevent either you or the Company from
terminating your employment at any time, for cause or otherwise, subject only to
the specific payment and other provisions hereinafter provided for under certain
circumstances in the event a Change in Control of the Company shall have
occurred prior to the date your termination becomes effective.

  1.   CONTINUED EMPLOYMENT.

     This confirms that you have advised the Company that, in consideration of,
among other things, the Company’s entering into this Agreement with you, it is
your present intention to remain in the employ of the Company unless and until
there occurs a Change in Control of the Company. This Agreement shall commence
on the date hereof and shall continue until December 31, 2010; provided,
however, that commencing on January 1, 2011 and each January 1st thereafter, the
term of this Agreement shall automatically be extended for one additional year

 



--------------------------------------------------------------------------------



 



unless at least thirty (30) days prior to such January 1st date, the Company
shall have given notice that it does not wish to extend this Agreement.
Notwithstanding anything to the contrary contained in this paragraph 1, (a) it
is agreed that if a Change in Control occurs while this Agreement is in effect,
then the term of this Agreement shall be automatically extended and shall remain
in effect for two years after such Change in Control, and if within such
two-year period any termination occurs that would entitle you to the benefits
hereunder, this Agreement shall remain in effect in accordance with its terms,
and (b) the Company may terminate this Agreement at any time upon your Total
Disability (as defined in paragraph 2). In the event that your employment with
the Company terminates for any reason prior to the occurrence of a Change in
Control, this Agreement shall automatically terminate as of the date of your
termination, and no benefits shall be payable to you hereunder.

  2.   DEFINITIONS.

     For purposes of this Agreement, the following terms have the meanings set
forth below:
     “Bonus Incentive Plan” shall mean the Company’s Management Incentive Plan
or, if that plan is no longer maintained, any cash bonus plan maintained by the
Company for similarly situated active executives of the Company.
     “Cause” shall mean only (a) if termination shall have been the result of an
act or acts of dishonesty on your part constituting a felony and resulting, or
intending to result, directly or indirectly, in gain or personal enrichment at
the expense of the Company or (b) upon the willful and continued failure by you
to substantially perform your duties with the Company (other than any such
failure resulting from your incapacity due to mental or physical illness) after
a demand in writing for substantial performance is delivered to you by the
Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, and such failure
to perform your duties results in demonstrably material injury to the Company.
Your employment shall in no event be considered to have been terminated by the
Company for Cause if such termination took place as the result of (i) bad
judgment or negligence on your part, or (ii) any act or omission without intent
of gaining therefrom, directly or indirectly, a profit to which you were not
legally entitled, or (iii) any act or omission believed by you in good faith to
have been in or not opposed to the interest of the Company, or (iv) any act or
omission in respect of which a determination is made that you met the applicable
standard of conduct prescribed for indemnification or reimbursement or payment
of expenses under the by-laws of the Company or the laws of the State of
Louisiana or the directors and officers liability insurance of the Company, in
each case as in effect at the time of such act or omission. You shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (a) or (b) of the first sentence of this definition
and specifying the particulars thereof in detail.
     “Change in Control” shall mean (i) any merger, consolidation or other
reorganization in which the Company shall not be the surviving entity (or
survives only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of the Company), (ii) the dissolution or liquidation of the Company;
(iii) the sale, lease or exchange or agreement to sell, lease or exchange all or
substantially all of the assets of the Company to any other person or entity
(other

 



--------------------------------------------------------------------------------



 



than a wholly-owned subsidiary of the Company); (iv) the acquisition, directly
or indirectly, of the beneficial ownership of more than 50% of the issued and
outstanding shares of the common stock of the Company by any individual or
entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, except an underwriter or similar
entity in connection with a public offering of common stock, alone or in concert
with others; or (v) as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.
     “Code” shall mean the Internal Revenue Code of 1996, as amended.
     “Committee” shall mean the Compensation Committee of the Board of Directors
of Global Industries, Ltd.
     “Company” shall mean Global Industries, Ltd., and, except where the context
indicates otherwise, after the occurrence of a Change in Control, “Company”
shall mean any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Global Industries, Ltd.
     “Date of Termination” shall mean the date on which you have a “separation
from service” as defined in Section 409A of the Code.
     “Good Reason” shall mean:

  (a)   without your express written consent, the assignment to you of any
duties inconsistent with your positions, duties, responsibilities and status
with the Company immediately prior to a Change in Control, or a change in your
reporting responsibilities, titles or offices as in effect immediately prior to
a Change in Control, or any removal of you from or any failure to re-elect you
to any of such positions, except in connection with the termination of your
employment for Cause, Total Disability or as a result of your death or by you
other than for Good Reason;

  (b)   a reduction by the Company in your base salary or total compensation for
the fiscal year in which the Change in Control occurred from your base salary or
total compensation in the fiscal year immediately preceding the year in which
the Change in Control occurred (assuming for purposes of determining whether a
reduction of total compensation has occurred that total compensation in the year
preceding the fiscal year in which the Change in Control occurred consisted of
your base salary for that year plus payment under the Bonus Incentive Plan in an
amount equal to the highest payment under the Bonus Incentive Plan you received
in any of the three years immediately preceding the year in which the Change in
Control occurred) or the failure by the Company to increase your total salary
and payment under the Bonus Incentive Plan (based on actual salary and payment
under the Bonus Incentive Plan) each year after a Change in Control by an amount
which at least equals, on a percentage basis, the mean average percentage
increase in total compensation for all officers of the Company during the three
full fiscal years immediately preceding a Change in Control of the Company;

 



--------------------------------------------------------------------------------



 



  (c)   a failure by the Company to continue the Bonus Incentive Plan
substantially on the basis in effect prior to the Change in Control, or a
failure by the Company to continue you as a participant on at least the same
basis as your participation for the fiscal year immediately preceding a Change
in Control;

  (d)   a permanent relocation of your principal place of employment with the
Company from the city in which you were serving immediately prior to the date on
which a Change in Control occurs to a place which is more than 30 miles away
from such location;

  (e)   the failure by the Company to continue in effect any benefit or
compensation plan in addition to the bonus or incentive compensation plan,
including its retirement plans, life insurance plan, health and accident plan or
disability plan in which you are participating at the time of a Change in
Control of the Company (or plans providing you with substantially similar
benefits) and stock option and stock purchase plans providing you with
substantially similar benefits as the Company plans in existence immediately
before the Change in Control, or the taking of any action by the Company which
would adversely affect your participation in or materially reduce your benefits
under any of such plans or deprive you of any material fringe benefit enjoyed by
you at the time of the Change in Control, or the failure by the Company to
provide you with the number of paid vacation days to which you are then entitled
on the basis of years of service with the Company in accordance with the
Company’s normal vacation policy in effect immediately prior to the Change in
Control;

  (f)   the failure of the Company to obtain an assumption of this Agreement by
any successor as contemplated in paragraph 7 hereof; or

  (g)   any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements set forth in the
definition thereof (and, if applicable, the requirements set forth in the
definition of Cause).

     “Incentive Compensation” shall mean the greater of (i) the highest annual
award earned under the Bonus Incentive Plan during any one of the five fiscal
years immediately preceding the fiscal year which includes the Date of
Termination, or (ii) the Target Award.
     “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provisions so indicated. With
respect to termination by you for Good Reason, the Notice of Termination shall
state that you have made a good faith determination that, due to a Change in
Control, you are not able effectively to discharge your duties. The Notice of
Termination shall be delivered no less than 30 days prior to the Date of
Termination, or (i) such longer period required by contract between you and the
Company or (ii) such shorter period as agreed by you and the Company by mutual
consent. Any purported termination of your employment which is not effected
pursuant to a Notice of Termination shall be deemed ineffective.
     “Stock Incentive Plan” shall mean the Global Industries, Ltd. 1998 Equity
Incentive Plan, the Global Industries, Ltd. 2005 Stock Incentive Plan and/or any
future plan under which the Company awards long-term incentive compensation.

 



--------------------------------------------------------------------------------



 



     “Target Award” shall mean the higher of the target award level under the
Bonus Incentive Plan (i) at the time of a Change in Control or (ii) on the Date
of Termination; in each case expressed as a dollar amount based on the base
salary then in effect.
     “Total Disability” shall mean that, as a result of your incapacity due to
physical or mental illness, you are suffering from “total disability” as defined
in any long-term disability plan maintained by the Company, and shall be deemed
to occur on the first date as of which you are entitled to commence receipt of
benefits thereunder.

  3.   COMPENSATION DURING DISABILITY.

     If at any time during the term of this Agreement after a Change in Control
you are entitled to benefits under the Company’s short-term disability plan,
this Agreement shall remain in effect and you shall (i) continue to receive your
full base salary at the rate in effect when you became entitled to benefits
under the short-term disability plan and (ii) be entitled to continue to
participate in the Bonus Incentive Plan at an award level comparable to the
award level in effect when you became entitled to benefits under the short-term
disability plan. If and as of the date you are determined to have a Total
Disability, this Agreement shall be automatically terminated and no benefits
shall be payable to you hereunder. Thereafter, your benefits shall be determined
in accordance with the Company’s long-term disability plan, or a substitute plan
then in effect.

  4.   TREATMENT OF EQUITY UPON A CHANGE IN CONTROL.

     (a) Options held by you granted under a Stock Incentive Plan shall fully
vest upon the date of a Change in Control. Unless the Committee has determined
to make an equitable adjustment or substitution of stock options pursuant to the
terms of the applicable Stock Incentive Plan, all options held by you granted
under a Stock Incentive Plan shall be surrendered to the Company by you and such
options shall be canceled by the Company, in exchange for a cash payment by the
Company within ten days after the Change in Control in an amount equal to the
number of shares of the Company’s common stock subject to your option multiplied
by the difference between (x) and (y) where (x) equals the closing sale price of
a share of common stock on any exchange on which such shares are traded or
quoted as of the date immediately prior to the Change in Control and (y) equals
the purchase price per share covered by the option.
     (b) In the event of a Change in Control, restricted stock held by you
granted under a Stock Incentive Plan shall immediately vest, and all forfeiture
restrictions shall immediately expire, as of the date of the Change in Control.
     (c) In the event of a Change in Control, performance units held by you
granted under a Stock Incentive Plan for which the performance period has not
expired as of the date of a Change in Control shall be deemed to be earned at
the target performance level. Unless the Committee determines otherwise, you
shall have the right to receive the same form of equity or other consideration
as all other shareholders with respect to the common stock subject to the earned
performance units. The common stock or other property subject to the earned
performance units shall be delivered to you within ten days of the date of the
Change in Control. Notwithstanding the foregoing, if the performance units are
non-qualified deferred compensation under Section 409A of the Code, the
performance units shall vest only if the Change in Control satisfies the
requirements of Treasury Regulations Section 1.409A-3(i)(5).

 



--------------------------------------------------------------------------------



 



  5.   COMPENSATION UPON TERMINATION AFTER A CHANGE IN CONTROL.

     No benefits shall be payable under this Agreement unless a Change in
Control shall have occurred. If your employment by the Company is terminated
within two years after a Change in Control, then the Company will, as additional
compensation for services rendered to the Company, pay to you the following
amounts (subject to any applicable payroll or other taxes required to be
withheld and employee benefit premiums):

  (a)   If your employment is terminated for Cause or if you voluntarily
terminate your employment without Good Reason, the Company shall pay your full
base salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given and your Target Award (pro-rated for full months
of service during the year in which your Date of Termination occurs), and the
Company shall have no further obligations to you under this Agreement.

  (b)   If the Company terminates your employment other than due to death, Total
Disability or for Cause or if you terminate your employment for Good Reason,
then the Company will pay to you in a lump sum on the Date of Termination
(subject to paragraph 13 hereof and except as set forth in item (iv) below), the
following amounts:

  (i)   (A) your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given and (B) an amount equal to
your Incentive Compensation times a fraction, the numerator of which is the
number of days elapsed in the fiscal year to and including the Date of
Termination and the denominator of which is 365;     (ii)   in lieu of any
further salary payments to you for periods subsequent to the Date of
Termination, an amount equal to ___times (A) your annual base salary plus
(B) your Incentive Compensation as of the date of the Notice of Termination;    
(iii)   an amount equal to the difference between the amount you are entitled to
receive under the Company’s retirement plans in a lump sum upon termination of
employment and the amount you would be entitled to receive in a lump sum as of
the Date of Termination if you had a 100% vested interest in your accounts on
the Date of Termination; and     (iv)   the Company shall also pay all legal
fees and expenses incurred by you as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement). Any reimbursement provided hereunder during one calendar year
shall not affect the amount or availability of reimbursements in another
calendar year. Any reimbursement provided hereunder shall be paid no later than
the earlier of (i) the time prescribed under the Company’s applicable policies
and procedures, or (ii) the last day of the calendar year following the calendar
year in which your Date of Termination occurs.

 



--------------------------------------------------------------------------------



 



  (v)   in the event that you relocated at the request of the Company within two
years prior to the Date of Termination, the Company hereby agrees in the event
you should desire to relocate back to your point of origin within one year after
the Date of Termination, to apply all terms of its relocation policy then in
effect for internal transfers and to indemnify you in connection with any loss
you may sustain in the sale of your residence. Any reimbursements provided
hereunder shall be only for expenses actually incurred and shall be made prior
to the last day of your second taxable year after your Date of Termination.

  (c)   Unless you are terminated as a result of death, Total Disability or for
Cause, the Company shall cause you to continue to be covered, without any cost
to you in excess of the cost borne by you prior to the Change in Control, under
health, medical and dental benefits and life insurance comparable to those in
effect immediately prior to the Change in Control including, but not limited to,
medical, dental and life insurance. Such continuation shall (i) also apply to
your dependents who would otherwise be eligible to participate under the terms
of such plans and (ii) apply for two years after the Date of Termination. With
respect to benefits set forth under this Section 5(c) all insurance premiums
and/or benefits payments made by the Company with respect to such benefits shall
be made so as to be exempt from Section 409A of the Code and, for purposes
thereof, each such payment shall be treated as a separate payment under
Section 409A of the Code. To the extent any such payments are not exempt from
Section 409A of the Code (i.e., they constitute “nonqualified deferred
compensation” subject to Section 409A of the Code), such payments shall be paid
by the Company according to a fixed schedule consisting of monthly installment
payments and shall be subject to any delay required in Section 13. If a delay is
required under Section 13, you will be responsible for paying the premiums
during the period of delay, and thereafter the Company shall pay you the total
amount of the premiums in a lump sum payment on the earliest date as provided in
Section 13 with interest as described in Section 13. In addition, if the
Company’s pre-tax payment of the premiums for health insurance benefits would
cause the Employee to be taxed on the Company’s actual cost of providing such
group health insurance benefits because such benefits are “self-insured,” the
Company will instead pay such premiums on an after-tax basis so the premium
amounts are included in the Employee’s taxable income.     (d)   Upon your
termination of employment for any reason, all country club memberships, luncheon
clubs and other memberships, which the Company was providing for your use at the
time Notice of Termination was given, to the extent possible shall be
transferred to you, at no cost to you (other than taxes), the cost of transfer,
if any, to be borne by the Company.     (e)   Notwithstanding any contrary
provisions in any plan, program or policy of the Company, if all or any portion
of the benefits payable under the Agreement, either alone or together with other
payments and benefits which you receive or are entitled to receive from the
Company, would constitute a “parachute payment” within the meaning of
Section 280G of the Code, the Company shall reduce the payments and benefits
payable to you under the Agreement to the extent

 



--------------------------------------------------------------------------------



 



      necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code, but only if, by reason of such reduction,
the net after-tax benefit shall exceed the net after-tax benefit if such
reduction were not made. “Net after-tax benefit” for these purposes shall mean
the sum of (i) the total amount payable to you under the Agreement, plus
(ii) all other payments and benefits which you receive or are then entitled to
receive from the Company that, alone or in combination with the payments and
benefits payable under the Agreement, would constitute a “parachute payment”
within the meaning of Section 280G of the Code, less (iii) the amount of federal
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
you (based upon the rate in effect for such year as set forth in the Code at the
time of the payment under the Agreement), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code. Any reduction, pursuant to this
paragraph, of amounts payable to you shall be made in a manner such that you
receive the best economic benefit, and to the extent economically equivalent,
such reduction shall be made on a pro-rata basis among all amounts payable under
this Agreement.

  (f)   If you are a party to an employment agreement with the Company, in the
event of any termination of your employment to which this Agreement would apply
by its terms, you shall have all of the benefits provided under either this
Agreement or such other agreement, whichever one (in its entirety) provides the
greater total benefit, but not under both agreements, and the agreement
providing the lower total benefit shall be superseded in its entirety and shall
be of no further force or effect, and neither party shall have any obligation to
the other thereunder.

  6.   PAYMENT OBLIGATION ABSOLUTE.

     The Company’s obligation to pay you the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against you or anyone else. All amounts payable by the Company shall be paid
without notice or demand. You shall not be required to mitigate the amount of
any payment or benefit provided for you herein by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by you as a result of employment by another
employer after the Date of Termination, or otherwise.

  7.   SUCCESSORS, BINDING AGREEMENT.

     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. This Agreement
shall inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If you should die while any amount would still be payable
to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance

 



--------------------------------------------------------------------------------



 



with the terms of this Agreement to your devisee, legatee, or other designee or,
if there be no such designee, to your estate.

  8.   NOTICE.

     Any termination by the Company shall be communicated by written Notice of
Termination to the other party thereto. Notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the Secretary of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

  9.   MISCELLANEOUS.

     This Agreement supersedes any and all prior agreements between you and the
Company concerning the subject matter hereof except an employment agreement
between you and the Company which provides for benefits upon termination after a
change in control as defined in such other agreement. No provisions of this
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by you and such officer as may be
specifically designated by the Board (which shall in any event include the
Company’s Chief Executive Officer). No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas. Except as contemplated in paragraph 4 hereof,
the obligation to pay amounts under this Agreement is an unfunded obligation of
the Company, and no such obligation shall create a trust or be deemed to be
secured by any pledge or encumbrance on any property of the Company.
     This Agreement shall not be deemed to constitute a contract of employment,
nor shall any provision hereof restrict the right of the Company to discharge
you at will. Nothing herein shall be construed to preclude the transfer of your
employment to a subsidiary or affiliate of the Company and such a transfer shall
not be considered a termination of your employment hereunder. For purposes of
this Agreement, “Company” includes all subsidiaries and affiliates of the
Company to the extent such subsidiary and/or affiliate is carrying on any
portion of the business of the Company or a business similar to that being
conducted by the Company.

  10.   VALIDITY.

     The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



  11.   COUNTERPARTS.

     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

  12.   ARBITRATION.

     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Houston, Texas in
accordance with the rules of the American Arbitration Association then in
effect; provided that all arbitration expenses shall be borne by the Company.
Notwithstanding the pendency of any dispute or controversy concerning
termination or the effects thereof, the Company will continue to pay your base
salary, retroactive to the Date of Termination, if applicable, in effect
immediately before any Notice of Termination giving rise to the dispute was
given and continue you as a participant in all compensation, benefit and
insurance plans (except tax-qualified retirement plans) in which you were then
participating, until the dispute is finally resolved. Subject only to item
(e) of paragraph 5, amounts paid under this paragraph are in addition to all
other amounts due under this Agreement and shall not be offset against or reduce
any other amounts due under this Agreement. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Furthermore, with respect to
any payments under this Section 12 that are deferred compensation under Code
Section 409A and not otherwise exempt therefrom, then such payments shall only
be paid for during a 6-year period commencing on the date the disputed event
occurred; amounts payable in one calendar year will not affect amounts payable
in another calendar year; in no event will any payment be paid later than the
end of your taxable year following the taxable year in which the expenses were
incurred. The payment of your base salary and continuation of benefits under
this Section 12 shall be paid no less frequently than every 30 days. With
respect to any payments under this Section 12 that are deferred compensation
under Code Section 409A and not otherwise exempt therefrom, all such payments
shall be subject to the requirements of Section 13 if applicable.

  13.   SECTION 409A.

     (a) This Agreement is intended to comply with Section 409A of the Code and
accompanying Treasury regulations and guidance (“Section 409A”) and any
ambiguous provision will be construed in a manner that is compliant with or
exempt from the application of Section 409A.
     (b) Notwithstanding any provision in this Agreement to the contrary, if the
payment of any compensation or benefit hereunder (including, without limitation,
any severance benefit) would be subject to additional taxes and interest under
Section 409A because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B) of the Code, then any such payment or benefit that you
would otherwise be entitled to during the first six months following the Date of
Termination shall be accumulated and paid or provided, as applicable, on the
date that is one day (or if such date does not fall on a business day of the
Company, the next following business day of the Company) after the earlier of
(i) the date of your death, (ii) six months after the Date of Termination, or
(iii) such earlier date upon which such amount can be paid or provided under
Section 409A without being subject to such additional taxes and interest. In the
event that a payment is delayed under this paragraph 13, the Company shall pay
to you, as of the date it pays the delayed payment, interest on the delayed
payment amount at the semi-annual, short-term applicable federal rate in effect
on the Date of Termination, as provided

 



--------------------------------------------------------------------------------



 



in Section 1274(d) of the Code, plus 2%, based on the number of days the payment
was delayed beyond the Date of Termination.
     If this letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

            Sincerely,

Global Industries, Ltd.
      By:         Name:         Title:        

AGREED TO THIS ___DAY OF                     , 20___.
Name:                                                               
                                         
Title:                                                                 
                                         

 